Citation Nr: 1134544	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hallux valgus.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing conducted by the undersigned in June 2011.  A transcript of that hearing has been included in the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

The Veteran testified before the undersigned in June 2011 that he had received treatment from VA medical facilities for the disabilities on appeal but the records had not been associated with the claims file.  It was specifically referenced that VA records from 1990 as well as later records were outstanding.  The Board finds attempts must be made to obtain this evidence.  This is particularly so in view of the fact that these are records in the custody of the federal government and thus are constructively part of the record on appeal.  38 U.S.C.A. § 5103A(b).  If the records cannot be produced, the Veteran must be provided with proper notification as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain, to the extent possible, all of the Veteran's outstanding VA medical records.  The Board is particularly interested in obtaining the treatment records from the VA health care facility located in Orlando, Florida, for 1990 and 2009.  However, all VA records must be obtained to the extent possible.  If the records cannot be obtained, the Veteran must be provided with proper notification which complies with the VCAA.  

2.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should readjudicate the claims.  If any decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



